Citation Nr: 9905088
Decision Date: 02/24/99	Archive Date: 06/24/99

DOCKET NO. 93-11 654               DATE FEB 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

Entitlement to an evaluation in excess of 10 percent for recurrent,
spontaneous left pneumothorax for the period previous to October 7,
1996.

Entitlement to an evaluation in excess of 10 percent for recurrent,
spontaneous left pneumothorax for the period subsequent to October
6, 1996.

Entitlement to an effective date prior to December 27, 1991, for
the assignment of a 10 percent disability evaluation for recurrent,
spontaneous left pneumothorax.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to January
1984. By rating action dated in February 1986 the Department of
Veterans Affairs (VA) Regional Office, Chicago, Illinois, granted
service connection for residuals of a spontaneous left
pneumothorax, rated noncompensable. In a November 1990 rating
action the noncompensable evaluation was confirmed and continued.
In a March 1992 rating action the noncompensable evaluation was
confirmed and continued. The veteran appealed from that decision.
He testified at a hearing at the RO in June 1992.

In a July 1992 rating action, pursuant to a decision by the RO
hearing officer, the evaluation for the pulmonary disorder was
increased to 10 percent effective December 27, 199 1. The veteran
appealed for a still higher rating for the pulmonary disorder and
also for an earlier effective date for the grant of the compensable
evaluation for the pulmonary condition. The case was initially
before the Board of Veterans'Appeals (Board) in March 1995 when it
was remanded for further action. The case was again before the
Board in December 1996 when it was again remanded. The case is now
before the Board for further appellate consideration.

A change in the law concerning the evaluation of respiratory
disabilities required that the RO decide whether the veteran was
entitled to an increased rating during two distinct time periods;
previous to the October 7, 1996, change in the rating schedule as
well as effective from that date forward. As will be explained
below, the latter period requires that two rating schemes be
applied.

Where a law or regulation changes after a claim has been filed or
reopened but before the administrative or judicial appeal process
has been concluded, the version most favorable to the appellant
should apply unless Congress provided otherwise or

permitted the Secretary to do otherwise. Karnas v. Derwinski, 1
Vet.App. 308 (1991). In a recent case, the Court of Veterans
Appeals stated that a liberalizing regulation cannot be applied
retroactively under Karnas unless the regulation contains language
that permits it to be so applied. Rhodan v. West, 12 Vet. App. 55
(1998).

The criteria for evaluating respiratory disorders were amended
effective October 7, 1996, without language authorizing them to be
applied retroactively. Therefore, the veteran's increased rating
claim must be rated solely under the old criteria for the period
prior to October 7, 1996, and under both the new and the old
criteria for the period beginning on October 7, 1996.

This final decision will be limited to the issues of entitlement to
an effective date prior to December 27, 199 1, for the assignment
of a 10 percent disability evaluation for recurrent, spontaneous
left pneumothorax; and entitlement to an evaluation in excess of 10
percent for recurrent, spontaneous left pneumothorax for the period
previous to October 7, 1996. The issue of entitlement to an
evaluation in excess of 10 percent for recurrent, spontaneous left
pneumothorax for the period beginning to October 7, 1996, will be
addressed in the remand portion of this decision.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that an increased evaluation
should be assigned for his pulmonary disorder since his health
condition following his lung collapse in April 1990 was
sufficiently deteriorated so as to force him to resign from his job
as a mail handler for the United States Postal Service. His pay for
the period from April 1990 to his resignation in May 1991 was
reduced by at least $1,000 per month due to missed workdays. The
veteran maintains that since the VA's own doctors placed him in a
light duty status repeatedly from May 1990 to May 1991 he should be
entitled to a 60 percent disability evaluation from 1990 until the
current time. The veteran further maintains that the 10 percent
disability evaluation should be backdated to his date of release
from active duty or January 25, 1984. It is maintained that the
record is replete with complaints of physical, social and

industrial impairment prior to December 199 1. The veteran's
representative has asked that the Board consider the earlier
effective date question under the provisions of 38 C.F.R.
3.400(o)(2) and Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

DECISION OF THE BOARD

The Board, in accordance with the provisions of 3 8 U. S.C.A. 7104
(West 1991), has reviewed and considered all of the evidence and
material of record in the veteran's claims file. Based on its
review of the relevant evidence in this matter, and for the
following reasons and bases, it is the decision of the Board that
the preponderance of the evidence is against the veteran's claim
for an evaluation in excess of 10 percent for recurrent,
spontaneous left pneumothorax for the period previous to October 7,
1996. It is the further decision of the Board that entitlement to
an effective date prior to December 27, 1991, for the assignment of
a compensable evaluation for the left pneumothorax residuals is not
warranted.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the regional office to
the extent possible.

2. By rating action dated in February 1986 service connection was
granted for a spontaneous left pneumothorax, rated noncompensable
from November 13, 1985. p In a November 1990 rating action the
noncompensable evaluation was confirmed and continued. The veteran
was duly notified of both decisions and did not initiate an appeal.

3. On December 27, 199 1, the veteran submitted a claim for an
increased rating for his pulmonary disorder.

4. In a March 1992 rating action the noncompensable evaluation was
confirmed and continued. The veteran appealed from that decision.
In a July 1992 rating action the evaluation for the pulmonary
condition was increased to 10 percent effective December 27, 1991.

5. The evidence does not establish that the veteran's pulmonary
disorder was symptomatic with mild disability during the one year
period prior to December 27, 1991.

6. Previous to October 7, 1996, the manifestations of the veteran's
pulmonary condition included three episodes of shortness of breath
subjectively on yard work or lifting fifty pounds; the veteran's
lungs were well expanded with no rales, wheezing, rhonchi or
impairment of breath sounds. The evidence does not establish that
the veteran's pulmonary disorder was productive of more than mild
disability.

CONCLUSIONS OF LAW

1. An evaluation in excess of 10 percent for the veteran's
pulmonary condition for the period previous to October 7, 1995, is
not warranted. 38 U.S.C.A.  1155, 5107 (West 1991); 38 C.F.R. Part
4, Codes 6814-6602 (1996).

2. An effective date prior to December 27, 1991, for the assignment
of a compensable evaluation for the veteran's pulmonary disorder is
not warranted. 38 U.S.C.A. 1155, 5107; 38 C.F.R. 3.400 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are "well
grounded" within the meaning of 38 U.S.C.A. 5107(a); effective on
and after September 1, 1989. That is, the Board finds that he has
presented claims which are plausible. The Board is also satisfied
that all relevant facts regarding the claims have been properly
developed to the extent possible. In this regard, the record
reflects that in January

1997 the RO asked the veteran to provide evidence of treatment for
his pulmonary condition during the one-year period prior to
December 1991. However, the veteran failed to respond to the
request. Accordingly, the Board will base its decision on the
evidence of record.

I. Factual Background

The veteran's service medical records reflect that he was treated
in June and July 1983 for spontaneous left pneumothorax. On both
occasions there were chest tube placements. When he was examined
for separation from service in January 1984 the clinical evaluation
of the lungs and chest was reported to be normal.

The veteran's initial claim for VA disability benefits was
submitted in November 1985. He referred to a problem with the left
lung.

When the veteran was examined by the VA in January 1986 it was
indicated that he had had no further recurrences of the acute
pneumothorax since July 1983. He had had several occasions where he
had some acute left chest pain. It was reported that he did not
have a chronic cough and did not have chronic expectoration. He had
no hemoptysis. He did not have shortness of breath when lying
quietly in bed or when sitting in a chair. Occasionally he might
have some shortness of breath when he walked around his house. He
would get shortness of breath after climbing two flights of stairs.
He did not get short of breath on walking around the block. He
stated that he had a dull ache all of the time when awake that was
in the left midaxillary line.

On examination the chest was symmetrical and moved equally
bilaterally. The chest measurement showed 40 1/2 inches on deep
expiration and 42 inches on deep inspiration. There was no
significant increase in the anteroposterior diameter of the chest.
The breath sounds were normal throughout the chest bilaterally.
There were no rales, rhonchi or asthmatic breathing. There was no
prolongation of the expiratory phase of respiration. The veteran
did not make use of the accessory muscles of respiration. A
pulmonary function study showed normal spirometry and normal lung
volumes. A chest X-ray study was negative. The examiner indicated

that arterial blood gasses were normal. The diagnosis was history
of previous spontaneous pneumothorax on the left of undetermined
cause. It was indicated that the veteran's complaints were muscular
in the left midaxillary line and were not related to the old
pneumothorax.

By rating action dated in February 1986 service connection was
established for a spontaneous left pneumothorax, rated
noncompensable effective from November 1985.

In April 1990 the veteran submitted a claim for an increased
evaluation for his pulmonary disorder. He stated that in April 1990
his left lung had collapsed and he had to have surgery at the St.
James Hospital.

The RO later received records from the St. James Hospital
reflecting that the veteran was treated for recurrent spontaneous
left-sided pneumothorax in April 1990. A left thoracotomy with
excision of an emphysematous bleb and pleural abrasion were
performed. He was again treated at that facility in July 1990 for
acute chest wall pain.

The RO also received a May 1990 report by A. K. Patel, M.D.,
reflecting that the veteran had been unable to work at the United
States Postal Service from April 3 to May 9, 1990.

The veteran was again examined by the VA in June 1990. It was noted
that in April 1990 he had sustained severe pain in the left chest
associated with shortness of breath and had been hospitalized at
the St. James Hospital where a diagnosis of spontaneous
pneumothorax had been made. It was indicated that the veteran had
returned to work and was working regularly. It was stated that he
did not have a chronic cough or chronic expectoration. He had no
orthopnea when lying in the recumbent position on the examination
table. He did not have shortness of breath when lying quietly in
bed and when sitting in a chair or when walking around inside of
his home. He did not have shortness of breath when walking around
the block. He reported shortness of breath if he climbed one flight
of stairs. It was reported that he had stopped smoking entirely in
December 1989.

On examination the chest was symmetrical and moved equally
bilaterally. There was no significant increase in the
anteroposterior diameter of the chest. The chest measured 38 inches
on deep expiration and 40 inches on deep inspiration. There was a
recent healed surgical scar over the left chest. The scar was
slightly keloid and nontender. The breath sounds were normal
bilaterally throughout the chest. There were no rales, rhonchi or
asthmatic wheezing heard. There was no prolongation of the
expiratory phase of respiration.

It was indicated that pulmonary function studies showed normal
spirometry and normal lung volumes. Hyperinflation and air trapping
were present. The arterial blood gas studies were normal. It was
stated that a chest X-ray study showed no pneumothorax and no
emphysematous blebs. There was a minimal parenchymal scar in the
left lung and elevation of the left hemidiaphragm with pleural
thickening. The diagnosis was history of spontaneous pneumothorax
on the left of undetermined cause. It was indicated that the
veteran was currently asymptomatic.

In a November 1990 rating action the noncompensable evaluation for
the veteran's pulmonary disorder was confirmed and continued
following a temporary 100 percent evaluation based on his private
hospitalization in April 1990.

In December 1991 the veteran submitted a claim for an increased
rating for the pulmonary disorder.

The veteran was examined by the VA in February 1992. He reported
that he had not been hospitalized or treated for his pulmonary
condition since his last VA examination in 1990. He did not have a
chronic cough or chronic expectoration and had no hemoptysis. He
did not have any shortness of breath. He reported some chest pain
had occurred in the muscles and bones of the left upper anterior
chest near the left thoracotomy scar that occurred when he did some
lifting or twisting.

On examination there was a thoracotomy scar in the left chest.
There was no tenderness of the scar or keloid formation. There was
no herniation of the scar. There was no significant increase in the
anteroposterior diameter of the chest. The chest was symmetrical
and moved easily bilaterally. The chest circumference

measured 36 1/2 inches in deep expiration and 39 1/4 inches in deep
inspiration. Tactile, Temitus, percussion resonance and vocal
resonance were equal and normal bilaterally throughout the chest.
There were no rales, rhonchi or asthmatic wheezing. There was no
prolongation of the expiratory phase of respiration.

It was indicated that pulmonary function studies showed a mild
restrictive defect but with normal spirometry. The arterial blood
gasses were normal. A chest X-ray showed mild elevation of the left
hemidiaphragm with clear lung fields and no pulmonary parenchymal
infiltration. The diagnosis was spontaneous pneumothorax.

In May 1992 the RO received a State Department of Employment
Security referee's decision dated in July 1991 reflecting that in
May 1991 the veteran had left his job on the advice of his
physician. He had been restricted to light duty work only but his
employer had been unable to provide light duty work on a consistent
basis. It was concluded that the veteran had left his job with good
cause.

The RO later received several reports from the United States Postal
Service reflecting that the veteran had been unable to work for
periods of time in 1990 and 1991 due to chest wall pain. In January
1991 it was indicated that he should be placed on light duty. In
March 1991 it was indicated he could return to his normal job
duties.

The veteran testified at a hearing at the RO in June 1992. He
reported that he was not taking any medication for his lung
condition. He stated that on occasions it seemed as if he had a
heavy chest cold. He reported that he had worked at the Post Office
from June 1989 until May 1991. He indicated that he had never spit
up any blood in the previous six months but that he had a heavy
mucous phlegm. He reported that he had occasional problems with
night sweats.

The veteran was afforded a VA examination in April 1995. It was
reported that he was not currently on any medication or a doctor's
care for his chest problem. It was stated that he had left the Post
Office in 1991 due to health reasons as a result of a lung
collapse. His current main problem was shortness of breath on yard
working

and lifting more than 50 pounds. He had a soreness on the left side
of his chest and often caught cold.

On examination there was no sign of any respiratory distress. His
lips were not cyanotic. The chest was symmetrical in contour and
equal in expansion. A scar was noted on the left side of the chest
wall that was healed. Chest measurement was 38 inches on expiration
and 40 inches on inspiration. The lungs were well expanded. There
were no rales, wheezing, rhonchi or impairment of breath sounds.
The chest was hyperresonant on percussion. The diagnosis was
residuals of left thoracotomy secondary to spontaneous pneumothorax
with three episodes of shortness of breath subjectively on yard
work or lifting fifty pounds with soreness on his left side.

A pulmonary function study was completed in June 1995. FEV-1 was
103 percent of predicted and FEV-1/FVC was 114 percent of
predicted. DLCO was 48 percent of predicted. It was indicated that
the FEV-1 and FEV-1/FVC were normal and that the diffusing capacity
was decreased.

II. Analysis

Spontaneous pneumothorax warrants a 100 percent evaluation for a
period of six months. Thereafter, the residuals are evaluated by
analogy to bronchial asthma under the provisions of 38 C.F.R. Part
4, Code 6602. 38 C.F.R. Part 4, Code 6814 in effect prior to
October 7, 1996.

Under 38 C.F.R. Part 4, Code 6602, which was effective prior to
October 7, 1996, a 10 percent evaluation was warranted for mild
bronchial asthma manifested by paroxysms of asthmatic-type
breathing (high pitched expiratory wheezing and dyspnea) occurring
several times a year with no clinical findings between attacks. In
the absence of clinical findings of asthma at the time of
examination, a verified history of asthmatic attack had to be of
record. A 30 percent evaluation required moderate bronchial asthma
manifested by rather frequent asthmatic attacks (separated by only
10- to 14-day intervals) with moderate dyspnea on exertion between
attacks.

On examination in February 1992 the veteran did not have a chronic
cough or chronic expectoration and he did not have any shortness of
breath. Tactile fremitus, percussion resonance and vocal resonance
were equal and normal bilaterally and there were no rales, rhonchi
or asthmatic wheezing. Moreover, there was no prolongation of the
expiratory phase of respiration. When he was examined in April
1995, he did complain of shortness of breath on yard,working and
lifting more than 50 pounds. However, on examination there was no
sign of any respiratory distress, the chest was symmetrical in
contour and equal in expansion, the lungs were well expanded with
no rales, wheezing, rhonchi or impairment of breath sounds and the
chest was hyperresonant on percussion.

While three episodes of shortness of breath subjectively on yard
work or lifting fifty pounds were noted, the evidence does not
indicate that the veteran's respiratory condition was productive of
more than mild disability so as to warrant more than a 10 percent
evaluation under the provisions of Diagnostic Code 6602 that were
effective prior to October 7, 1996. Accordingly, under the
circumstances, it follows that favorable action in regard to the
veteran's claim for an increased evaluation for his respiratory
condition for the period through October 6, 1996, is not warranted.

Turning to the veteran's claim for an earlier effective date for a
10 percent evaluation for his service-connected respiratory
disability, as noted previously, the record reflects that in a
February 1986 rating action service connection was granted for the
respiratory condition; the disorder was evaluated as noncompensable
effective from November 13, 1985, the date of receipt of the
veteran's initial claim for VA disability benefits. In a November
1990 rating action the noncompensable disability evaluation for the
respiratory condition was confirmed and continued. The veteran was
duly notified of both decisions and did not initiate an appeal.
Thus, those decisions become final in the absence of clear and
unmistakable error which has neither been alleged nor demonstrated
in this case.

The record discloses that on December 27, 1991, the veteran
submitted a reopened claim for an increased evaluation for his
respiratory condition. He was thereafter examined by the VA in
February 1992 and submitted private medical records in support of
his claim. He also testified at a hearing at the RO in June 1992.
In July

1992 the RO hearing officer noted that the pulmonary function
studies made in February 1992 showed a mild restrictive defect and
the hearing officer concluded that a 10 percent evaluation was
warranted for the veteran's respiratory condition under the
provisions of Diagnostic Codes 6814-6602. In the July 1992 rating
action the 10 percent evaluation for the respiratory condition was
granted effective from December 27, 1991, the date of receipt of
the veteran's reopened claim.]

38 U.S.C.A. 5110 and 38 C.F.R. 3.400 provide, in pertinent part,
that the effective date of an award based on a claim for increase
of compensation will be the earliest date as of which it is
factually ascertainable that an increase in disability had occurred
if the claim is received within one year from such date, otherwise,
the date of receipt of the claim.

Pursuant to Harper v. Brown, 10 Vet. App. 125 (1997), where it is
factually ascertainable that an increase in disability occurred
within one year previous to the date the claim was received, the
effective date of increase in compensation will be the date that it
became factually ascertainable that the increase had occurred.
Where it is not factually ascertainable that there was increase in
disability within one year previous to the date the claim was
received, the earliest possible effective date is the date the
claim was received.

In the Board's judgment, December 27, 1991, is the earliest
effective date from which the 10 percent evaluation may be granted.
38 C.F.R. 3.400. There is no medical evidence of record during the
one-year period prior to the date of receipt of the reopened claim
that would warrant entitlement to a 10 percent evaluation for the
respiratory condition during that period of time. Accordingly,
under the circumstances, the Board concludes that an effective date
prior to December 27, 1991, for the 10 percent evaluation for the
veteran's service-connected respiratory condition would not be in
order.

The Board has considered the Servello case cited by the veteran's
representative in connection with his appeal. In that case, the
United States Court of Veterans Appeals held, among other things,
that the Board had to look to all communications in a veteran's
file when determining the earliest date as of which an increase in

disability was ascertainable. In the veteran's case, as discussed
previously, the evidence of record does not show any action
representing an informal claim previous to December 27, 199 1, nor
is there any medical evidence dated within one year previous to
that date showing that an increase in disability had occurred.
Thus, an earlier effective date for the increased rating would not
be warranted.

The Board has carefully reviewed the entire record in this case;
however, the Board does not find the evidence to be so evenly
balanced that there is doubt as to any material issue. 38 U.S.C.A.
5107.

ORDER

Entitlement to an evaluation in excess of 10 percent for recurrent,
spontaneous left pneumothorax for the period previous to October 7,
1996, is not established. Entitlement to an effective date prior to
December 27, 1991, for the assignment of a 10 percent disability
evaluation for recurrent, spontaneous left pneumothorax is not
established. To this extent, the appeal is denied.

REMAND

The veteran was afforded a VA pulmonary examination in February
1998. While he was scheduled for a pulmonary function test that
same month, the record reflects that he canceled as he was unable
to come in. The RO thereafter adjudicated the veteran's claim for
increased evaluation by applying the criteria under Diagnostic Code
6602 which were in effect both previous to and as of October 7,
1996.

However, as a result of the October 7, 1996, revision in the
regulations pertaining to the respiratory system, the residuals of
a pneumothorax are to be rated under Diagnostic Code 6842. This
Code provides that a 30 percent disability evaluation will be
assigned where there is an FEV-1 of 56 to 70 percent of predicted,
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent
predicted. A 10 percent disability evaluation is for assignment
where there is an FEV-1 of 71 to 80

percent of predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO
(SB) 66 to 80 percent predicted.

The current record does not demonstrate that the veteran was
advised that pulmonary function testing is critical to evaluating
the current severity of his disability for rating purposes.
Moreover, the recent supplemental statement of the case did not
include the criteria for an increased evaluation under Diagnostic
Code 6842.

The Board finds that the issue of an evaluation in excess of 10
percent for recurrent, spontaneous left pneumothorax for the period
beginning October 7, 1996, should be remanded for the following:

1. The originating agency should schedule the veteran for a
respiratory examination, to include pulmonary function tests, for
the express purpose of evaluating the current severity of the
residuals of his recurrent, spontaneous left pneumothorax. The
claims file, including a copy of this REMAND, should be made
available to the examiner before the examination, for proper review
of the medical history. The examination report is to reflect
whether such a review of the claims file was made.

Prior to the examination, the RO must inform the veteran, in
writing, of all consequences of his failure to report for the
examination in order that he may make an informed decision
regarding his participation in said examination.

2. After the report of examination and tests are of record, the
originating agency should review the veteran's claim for an
increased evaluation for the period beginning October 7, 1996, by
considering the

regulations pertaining to the rating of respiratory disorders which
were in effect through October 6, 1996, and those which become
effective October 7, 1996. The criteria more beneficial to the
veteran's claim should be applied. The RO must explain to the
veteran which criteria were used in rating the disability and why
the selected criteria are more favorable to the veteran.

3. If the determination made is unfavorable to the veteran, a
supplemental statement of the case that not only sets forth the
evidence received since the May 1998 supplemental statement of the
case but includes the current regulations for rating a pneumothorax
should be provided to the veteran and his representative. They
should be afforded the appropriate period of time in which to
respond.

Thereafter, the claims file, including the above requested
evidence, should be returned to this Board for appellate review, if
in order. No action is required by the veteran until he receives
further notice. The purpose of this remand is to procure clarifying
data and to afford due process. The Board intimates no opinion,
either legal or factual, as to the ultimate disposition of the
appeal.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE       
MANUAL, M21-1, Part IV, directs the Ros to provide expeditious
handling of all cases that have been

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

HILARY L. GOODMAN

Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402 (1988). The date that appears
on the face of this decision constitutes the date of mailing and
the copy of this decision that you have received is your notice of
the action taken on your appeal by the Board of Veterans' Appeals.
Appellate rights do not attach to those issues addressed in the
remand portion of the Board's decision, because a remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

16 - 

